DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 03/15/2022, with respect to the rejection of claims 1-12 as presented in the previous Office Action have been fully considered and are persuasive.  Therefore, the Examiner has withdrawn the previously presented rejection in this present action. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: In the previous Office Action claims 1-12 were rejected as being unpatentable over Song. Presently, Applicant has persuasively demonstrated how the recitations of claim 1 are distinguishable from the disclosures of Song and how the compositions disclosed in Song fall short of teaching the hardmask composition as recited in claim 1. The prior art fails to provide other relevant disclosures which either cure the deficiencies of Song or teach and/or suggest the hardmask composition recited in claim 1. Therefore, independent claim 1 and claims 2-9 depending therefrom are allowable. Independent claim 10 which is directed to hardmask layer incorporates the allowable hardmask composition recited in claim 1. Moreover, claim 12 which is directed to a pattern forming method also incorporates the allowable hardmask composition of claim 1. Therefore, independent claim 10, claim 11 depending therefrom and independent claim 12 are also allowable. With no outstanding rejections and/or objection remaining, all pending claims are in condition for allowance and the application can issue. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEEN O SULLIVAN whose telephone number is (571)272-6569. The examiner can normally be reached Mon-Fri: 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CALEEN O SULLIVAN/Primary Examiner, Art Unit 2899